Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 2 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over “Wide-Band Coaxial-to-Coplanar Transition” publication (Kamei et al) in view of Shaw et al 9431728.
	Regarding claim1, Kamei et al (Figure 1a) substantially discloses the claimed invention (see Figure in previous Office action), including an adiabatic coaxial cable connector, comprising: a planar transmission line within the chassis and having first and second ends; a first coaxial-to-planar transition within the chassis and connected to the first end of the planar transmission line; and a second coaxial - to-planar transition within the chassis and connected to the second end of the planar transmission line. Shaw et al (Figure 3A) discloses coaxial cable connector 202 having chassis 205 comprising a hollow cylindrical body, and to provide Kamei et al with a chassis formed as a hollow cylindrical body thus would have been obvious, to protect the coaxial cable connector.
	Regarding claim 2, Kamei et al discloses the first and second coaxial-to-planar transitions include respective connections exposed at opposite ends of the chassis and each configured to operatively engage the fitting of a coaxial cable.
	Regarding claims 8-10, Shaw et al (Figure 1B) discloses coaxial cable connectors with detachable coupling nuts 116,126, and to provide the coaxial transitions of Kamei et al with coupling nuts thus would have been obvious, to facilitate connection to coaxial cables.
	Regarding claim 11, Kamei et al discloses the planar transmission line is one of a microstrip or a stripline.
	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kamei et al in view of Shaw et alas applied to claim 1 above, and further in view of Hughes et al 10873166.
	Hughes et al (claim 15 thereof) discloses a chassis (housing) made of ABS with a thermal conductivity of the chassis being less than 0.300 watts per meter-kelvin, and to form the chassis of Kamei et al (as modified by Shaw et al) of ABS thus would have been obvious, for good insulative properties.
	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kamei et al in view of Shaw et al as applied to claim 1 above, and further in view of Shi et al 2018/0253002.
	Shi et al (claim 3 thereof) discloses a substrate inherently has a thermal conductivity of less than 5 watts per meter-kelvin as it is made of quartz, and to form the substrate of Kamei et al of quartz thus would have been obvious, for good insulative properties and low cost.
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kamei et al in view of Shaw et alas applied above, and further in view of Hughes et al (applied as above).
	Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kamei et al in view of Shaw et al and Hughes et al as applied to claim 12 above, and further in view of Shi et al (applied as above).
	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art (APA — instant Background) in view of Kamei et al and Shaw et al.
	APA substantially discloses the claimed invention, including an adiabatic system, comprising: a chamber including a chamber wall and defining a thermodynamically controlled process space; a test sensor located within the thermodynamically controlled process space; and an RF generator located external the thermodynamically controlled process space. Kamei et al as modified by Shaw et al 
discloses a coaxial cable connector including a chassis comprising a hollow cylindrical body, a planar transmission line within the chassis and having first and second ends, a first coaxial-to-planar transition within the chassis and connected to the first end of the planar transmission line, and a second coaxial-to-planar transition within the chassis and connected to the second end of the planar transmission line; a first coaxial cable coupled between the test sensor and the first coaxial-to-planar transition of the coaxial cable connector; and a second coaxial cable and the second coaxial-to-planar transition of the coaxial cable connector. It would have been obvious to use the structure of Kamei et al (as modified by Shaw et al) in conjunction with the structure of APA, to provide coupling to the RF generator.
	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Kamei et al and Shaw et al as applied to claim 18 above, and further in view of Hughes et al (applied as above).
	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Kamei et al and Shaw et al as applied to claim 18 above, and further in view of Shi et al (applied as above).
	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www. uspto. gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter. uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GARY F PAUMEN/Primary Examiner, Art Unit 2832